Citation Nr: 0021359	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-06 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1. Entitlement to secondary service connection for an 
acquired psychiatric disorder.  

2. Entitlement to secondary service connection for a low back 
disorder.  

3. Entitlement to secondary service connection for a right 
knee disorder.  

4. Entitlement to secondary service connection for a left 
knee disorder.  

5. Entitlement to an increased rating for a left foot 
disability.  

6. Entitlement to an increased rating for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from September 1961 to 
February 1965.  

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a July 1998 rating decision by the RO 
which found that no new and material evidence had been 
submitted to reopen claims for secondary service connection 
for a low back disorder, a bilateral knee disorder and a 
psychiatric disorder.  Secondary service connection for right 
knee, left knee, and low back disorders had been previously 
denied by the Board in a decision of June 1997.  In the July 
1998 rating decision, the RO also denied an evaluation in 
excess of 30 percent for bilateral plantar warts.  

In his substantive appeal (VA Form 9) filed in March 1999, 
the veteran requested a personal hearing before a hearing 
officer at the RO in Togus, Maine.  In May 1999 the veteran 
appeared and gave testimony at an RO hearing in Togus Maine, 
and a transcript of this hearing is of record.  In a rating 
action reflected in a supplemental statement of the case of 
October 1999, the Boston RO determined that new and material 
evidence had been submitted to reopen the veteran's claims 
for secondary service connection for a low back disorder and 
secondary service connection for a bilateral knee disorder.  
In addition, the RO determined that the veteran's reopened 
claims for secondary service connection for a low back 
disability and a bilateral knee disability were well 
grounded, but then denied these claims for secondary service 
on the merits.  The RO also confirmed and continued the 
previous denial of a rating in excess of 30 percent for 
bilateral plantar warts.  

In October 1999 the RO also held that no new and material 
evidence had been submitted to reopen the veteran's claim for 
secondary service connection for a psychiatric disorder, 
noting that this issue involving new and material evidence 
had been previously denied by the Board in June 1997.  In 
this regard it is noted that primary service connection for a 
psychiatric disability had been denied in an unappealed 
rating decision of February 1975 on the grounds that an 
acquired psychiatric disability was not shown during service 
and that the aggressive personality demonstrated during 
service was a developmental abnormality and not a disability 
for which service connection may be granted.  In a rating 
decision of December 1996, the RO denied secondary service 
connection for a psychiatric disorder on the merits.  In its 
June 1997 rating decision the Board considered the veteran's 
claim for secondary service connection for a psychiatric 
disorder to be part and parcel of the veteran's original 
claim for primary service connection for a psychiatric 
disability and found that no new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for this disorder.  The undersigned Board member 
does not agree with this rationale, and considers the 
veteran's claim for secondary service connection for a 
psychiatric disability to be separate and distinct from the 
claim denied by the RO in February 1975.  A claim for 
secondary service connection turns on factual determinations, 
regulation and Court precedent which are completely different 
from what is involved in a claim for primary service 
connection.  Therefore the issue of secondary service 
connection for a psychiatric disorder will now be considered 
by the Board as if the December 1996 rating decision as to 
this issue was still in an open status.  

Aside from the issue of secondary service connection for a 
psychiatric disorder, all the issues currently before the 
Board for appellate consideration will be discussed in the 
REMAND section of this decision.  





FINDING OF FACT

The veteran's claim for secondary service connection for a 
psychiatric disorder is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim for 
secondary service connection for a psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

L.G. Peterson, M.D., conducted a psychiatric examination of 
the veteran in February 1998.  The veteran reported that he 
had been discharged from the service because of psychiatric 
difficulties.  He also said that he had become increasingly 
irritable over the previous year and had been having trouble 
controlling his temper.  He also reported difficulty sleeping 
and said that he was occasionally weepy, frustrated, and sad 
because he felt that he was unappreciated.  A history of 
suicidal ideation was reported.  After evaluation, the 
examiner said that the veteran had some symptoms consistent 
with a major depressive episode, but the disorder was not 
fully present based on the veteran's history.  It was also 
noted that he had some symptoms compatible with PTSD, but he 
did not meet the criteria for this diagnosis either.  It was 
said that he had mixed symptoms that did not quite meet the 
criteria for any one diagnosis.  

During a May 1999 hearing before a hearing officer at the RO 
in Togus Maine, the veteran said that he was not receiving 
any psychiatric treatment currently but was receiving 
medication for his depression.  It was said that his recent 
psychiatric symptoms were due to the discomfort caused by his 
service connected foot disabilities.  

VA outpatient records reflect psychiatric evaluation and 
treatment in June 1999 for complaints which included sleeping 
difficulties, irritability, depression, a lack of energy and 
low self-esteem.  The assessment was depression, not 
otherwise specified.  

Secondary service connection may be granted for a psychiatric 
disability if the evidence shows that the veteran has a 
psychiatric disorder that was caused by service-connected 
disability or had been aggravated by a service-connected 
disability.  38 C.F.R.§ 3.310(a) Allen v. Brown, 7 Vet. App. 
439 (1995).

The threshold question to be answered in regard to the issue 
of entitlement to secondary service connection for a 
psychiatric disorder is whether the appellant has presented a 
well-grounded claim, i.e., a claim that is plausible.  If he 
has not, the claim must fail and there is no further duty to 
assist the veteran in the development of the claim.  38 
U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  As will be explained below, the 
Board finds that the veteran's claim for entitlement to 
secondary service connection for a psychiatric disorder is 
not well grounded.  

When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements by the veteran regarding 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

A review of the record reveals that the veteran was treated 
in June 1999 for psychiatric symptoms and an assessment of 
depressive disorder, not otherwise specified, was reported. 
While the veteran has asserted that his psychiatric 
symptomatology is due to the discomfort caused by service-
connected plantar warts, his assertion alone is not 
sufficient for the establishment of a well-grounded claim 
because, as a layman (a person without medical training or 
expertise) he is not competent to render an opinion regarding 
the medical cause of psychiatric disability.  See Espiritu, 
supra.  There is no competent medical evidence which 
indicates that there is any relationship between the 
veteran's psychiatric symptoms and his service-connected 
plantar warts.  There is no medical opinion of record in this 
case that the service connected plantar warts of the feet 
caused or aggravated a current acquired psychiatric disorder.  
Therefore, the requirements of a well-grounded claim, are not 
met in regard to the issue of entitlement to secondary 
service connection for a psychiatric disability.  
Accordingly, this claim must be denied as not well grounded.  


ORDER

Secondary service connection for a psychiatric disorder is 
denied.  


REMAND

The veteran has asserted that he has low back disability, 
right knee disability, and left knee disability due to his 
service connected plantar warts on both feet.  Review of the 
record reveals that the veteran reportedly hurt his back in a 
work related accident in 1975.  The record also reveals a 
history of a twisting injury to the left knee when he stepped 
into a hole in 1978 or 1979.  It is indicated that VA X-rays 
showed minimal degenerative arthritis in the lumbosacral 
spine in January 1983.  In April 1983 the veteran underwent 
an arthroscopic partial meniscectomy of the left knee for 
correction of a torn posterior horn of the medial meniscus at 
a private facility.  During a November 1995 VA medical 
examination, it was noted that the veteran had recently 
twisted his right knee and was thought to have a torn medial 
meniscus.  X-rays showed minimal degenerative arthritis in 
the right knee.  After this examination the diagnoses 
included chronic lumbar disc disease.  

During an examination by a private podiatrist in October 
1997, the veteran was noted to walk with an awkward ataxic 
gait.  It was noted that there were large nucleated keratomas 
under the first and fifth metatarsal heads of each foot.  The 
veteran appeared to walk on the edges of his feet to avoid 
weight bearing on the painful areas.  It was further said 
that this in turn placed the lower leg to knee relationship 
in an unnatural position during gait.  The same was said to 
be the case for the positional relationship between the lower 
extremity and the hip, pelvic, and low back areas.  The 
podiatrist said that the veteran could benefit from molded 
shoes which could redistribute the weightbearing pressure 
away from the points causing discomfort and allow the veteran 
to ambulate in a more normal manner.  It was said that this 
would reduce positional irritation to the knees and lower 
back.  

After a VA orthopedic examination in June 1998, the examining 
physician said that he failed to see any connection between 
the veteran's foot problems and his problems in the knees and 
low back which seemed to be related to nonservice connected 
injuries.  The veteran and his representative have asserted 
that this examination was not adequate.  It does not appear 
that the veteran's claims folder was available for review by 
the examining physician at the time of the examination.  

In view of the above and given the apparent conflict between 
the private podiatrist who examined the veteran in October 
1997 and the VA physician who examined the veteran in June 
1998 in regard to the question of aggravation of the 
veteran's low back and right and left knee disabilities by 
his service connected foot disabilities, the Board believes 
that a further VA examination to determine the etiology of 
the veteran's low back and knee disabilities should be 
conducted prior to further appellate consideration of the 
issues of secondary service connection for a low back 
disorder and secondary service connection for right and left 
knee disabilities.  

In regard to the issues of increased ratings for the 
veteran's plantar warts on the left foot and plantar warts on 
the right foot, the Board notes that the veteran has been 
assigned a 30 percent rating for bilateral plantar warts 
under the provisions of Diagnostic Code 5276.  In the Board's 
opinion the use of Diagnostic Code 5276 is inappropriate for 
rating the veteran's plantar warts on each foot.  This 
diagnostic code is specifically for the evaluation of pes 
planus and the veteran is not service connected for pes 
planus.  Pes planus may be evaluated as a bilateral disorder.  
Plantar warts, which in this case are interfering with the 
function of each foot above and beyond that which is 
contemplated by a rating for benign growths of new skin.  
(See Code 7819), should be evaluated under the provisions of 
Diagnostic Code 5284 for injuries to the foot and a separate 
evaluation should be assigned under Diagnostic Code 5284 for 
the service connected plantar warts on each foot.  It is also 
noted that the veteran's foot disabilities were last examined 
by a VA physician in June 1998.  The evaluation of the 
veteran's feet at that time was not adequate to rate the 
veteran's plantar warts under Diagnostic Code 5284 since the 
examiner on that occasion did not characterize the veteran's 
service connected disability in each foot as slight, 
moderate, moderately severe, or severe.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1. The veteran should be afforded a VA 
examination to determine the nature 
and etiology of all of his low back, 
right knee, and left knee 
disabilities.  All pertinent clinical 
findings should be reported in detail.  
The claims folder must be made 
available to the examining physician 
so that the pertinent clinical records 
can be studied in detail.  The 
examiner should state that he has 
reviewed the claims folder including 
this remand in his examination report.  
At the conclusion of the examination, 
the physician should express a medical 
opinion in answer to the following 
questions: (a) is it at least as 
likely as not that any left knee 
disability or right knee disability 
found on the examination was caused by 
the veteran's service connected 
plantar warts on both feet; (b) is it 
at least as likely as not that any 
left knee disability or right knee 
disability found on the examination 
was aggravated by the veteran's 
service connected plantar warts of 
both feet; (c) is it at least as 
likely as not that any low back 
disability found on the examination 
was caused by the veteran's service 
connected plantar warts on both feet; 
(d) is it at least as likely as not 
that any low back disability found on 
the examination was aggravated by the 
veteran's service connected plantar 
warts on both feet.  

2. The veteran should also be afforded a 
VA examination to determine the 
current degree of severity of his 
service connected plantar warts of the 
right foot and left foot.  The claims 
folder must be made available to the 
examining physician so that the 
pertinent clinical records can be 
studied in detail.  The examiner 
should state that he has reviewed the 
claims folder, including this remand 
in his examination report. All 
pertinent clinical findings should be 
reported in detail.  At the conclusion 
of the examination, the examiner 
should fully describe the functional 
impairment of each foot due to plantar 
warts and should express an opinion as 
to whether the veteran's plantar warts 
on each foot is slight, moderate, 
moderately severe, or severe in 
degree.  

3. Then, the RO should again adjudicate 
the issues of entitlement to secondary 
service connection for low back, right 
knee, and left knee disabilities.  The 
RO should also adjudicate the issues 
of increased ratings for plantar warts 
on the right foot and plantar warts on 
the left foot.  In regard to these 
issues, the RO should assign separate 
disability ratings under the 
provisions of Diagnostic Code 5284 for 
the plantar warts on each foot.  

4. If the benefits sought remain denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for its further 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until he has been so 
informed by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to insure that the veteran 
receives due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



